Title: From Thomas Jefferson to Richard Söderström, 20 August 1793
From: Jefferson, Thomas
To: Söderström, Richard



Sir
Philadelphia August 20. 1793.

I duly received your letter of yesterday stating that the schooner Jane belonging to subjects of his Swedish Majesty, had been taken on the high seas by the Petit Democrat a french armed vessel, and was brought into this Port, and desiring an order for her restitution. In the conversation I had the honor of having with you on the same subject you seemed to expect this might be done under the rule for restitution lately established by the President: but that rule was that prises taken from either of the belligerent parties by vessels which had been clandestinely armed by the other in our ports should be restored. But Sweden not being of the powers at War, you will immediately perceive that the rule does not apply to her.
The transaction in question having taken place between nations at peace with each other its discussion belongs to the judiciary department. The Court of Admiralty has full power to give all the redress which by the law of Nations may be given in such cases. To that Court therefore I recommend to you to apply; assuring you at the same time that the Executive of the United States will on its part be careful to extend to the vessels and subjects of his Swedish Majesty while in their Ports the full protection of their laws, and will with real satisfaction embrace every occasion of proving their desire to cultivate the friendship of his Swedish Majesty and to render to his subjects all the good offices which friendly nations owe to each other. I have the honor to be with great esteem Sir Your most obedt. and most humble servt.

Th: Jefferson

